DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2011/0120798 (Kawada).
Regarding claim 1, Kawada discloses a steering column disposed in a steering apparatus comprising: a housing cover connected to a drive unit housing and a bearing 44 disposed in the housing cover, the steering column comprising a main body 31 elongated in one direction and having one side inserted into and supported by the housing cover; an enlarged diameter portion (at 34, Fig 2) formed as one side of the main body expands in diameter; and a through-hole 92 penetratively formed in an outer periphery of the enlarged diameter portion.
Regarding claim 2, Kawada discloses that at least a part of an inner portion of the enlarged diameter portion is disposed to face an outer peripheral surface of the bearing.  (at 71 in Fig 2).
Regarding claim 5, Kawada discloses a steering apparatus configured to transmit a rotation of an input shaft, which is manipulated by a steering wheel, to an utput shaft connected to a drive unit housing, the steering apparatus comprising: a housing cover 32 in which one side of the input shaft 17 is disposed; a bearing 44 configured to support a rotation of the input shaft disposed in the housing cover; and a steering column 31 having one side disposed between the bearing 44 and the housing cover 32 and having a hollow portion therein, the steering column having an inner surface spaced apart from an outer periphery of the input shaft 17.  (See Fig 2).
Regarding claim 6, Kawada discloses that the steering column 31 further comprises an enlarged diameter portion  (at 34 in Fig 2, also see Para [0057]) having one side disposed in the housing cover and expanding in diameter.
Regarding claim 7, Kawada discloses that the steering column further comprises a through-hole (at 92, See Fig 3 and Para [0082]) penetratively formed in an outer peripheral surface of the enlarged diameter portion.
Claim(s) 5-6, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 20020029923 (Tanioka).
Regarding claim 5, Tanioka discloses a steering apparatus configured to transmit a rotation of an input shaft, which is manipulated by a steering wheel, to an output shaft connected to a drive unit housing, the steering apparatus comprising: a housing cover 51 in which one side of the input shaft is disposed; a bearing 9 configured to support a rotation of the input shaft 5b disposed in the housing cover 51; and a steering column 3 having one side disposed between the bearing 9 and the housing cover and having a hollow portion therein, the steering column 3a having an inner surface spaced apart from an outer periphery of the input shaft 5b.
Regarding claim 6, Tanioka discloses that the steering column 3 comprises an enlarged diameter portion having one side disposed in the housing cover and expanding in diameter. (Fig 1)
Regarding claim 11, Tanioka discloses that one end of the enlarged diameter portion of the steering column is curled. (Note the curled flange at end of enlarged portion in Fig 1)
Regarding claim 14, Tanioka discloses that the housing cover and the steering column can be made of different materials.  (See Para [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20020029923 (Tanioka) in view of  US 2011/0120798 (Kawada).
Regarding claim 1, Tanioka discloses  a steering column disposed in a steering apparatus comprising a housing cover 51 and a bearing (9 and 10) disposed in the housing cover, the steering column comprising: a main body 3 elongated in one direction and having one side inserted into and supported by the housing cover; an enlarged diameter portion (adjacent bearing 9 in Fig 1).  Tanioka does not disclose a through-hole formed in an outer periphery of the enlarged diameter portion.  However, Kawada discloses a through hole 92 for providing wiring to a torque sensor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a through hole in Tanioka at the location of the torque sensor (20  in Tanioka)  as taught by Kawada in order that the sensor can communicate to the vehicle electronic control unit.
Regarding claim 2, Tanioka discloses that at least a part of the inner portion of the enlarged diameter portion is disposed to face an outer peripheral surface of the bearing (at 9 in Fig 1).
Regarding claim 3, Tanioka discloses that one end of the enlarged diameter portion is curled.  (Note end curled flange adjacent bearing 9 in Fig 1).
Regarding claim 4, Tanoika discloses a first enlarged diameter portion facing the outer peripheral surface of the bearing and a second enlarged diameter portion having a smaller inner peripheral surface than the first enlarged diameter portion and having a diameter that decreases from the first enlarged diameter portion toward the other side of the  main body. (See Fig 1, where the main body 3 has multiple expanded/enlarged diameter portions.)
Regarding claim 7, Tanioka does not disclose a through-hole formed in an outer periphery of the enlarged diameter portion.  However, Kawada discloses a through hole 92 for providing wiring to a torque sensor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a through hole in Tanioka at the location of the torque sensor 20 as taught by Kawada in order that the sensor can communicate to the vehicle electronic control unit.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of US Pub 2020/0406956 (Watzlawek).
Regarding claims 12-13, Kawada does not disclose that the housing cover is injection-molded and made for plastic material.  However, Watzlawek discloses its housing 12 is an injection molded housing from plastic.  (See Para [0036-0047]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plastic material for the housing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, a plastic housing reduces the weight of the vehicle.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616